Case 2:18-cr-20085-PDB-EAS ECF No. 266, PageID.1148 Filed 01/07/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                      NO. 18-cr-20085
             Plaintiff,
                                                      HON. PAUL D. BORMAN
v.                                                    United States District Judge

D-1 DWIGHT WILLIAMS,
     a.k.a White, a.k.a. Woody,

D-2 MICHAEL DAVIS,
   a.k.a. Caine, a.k.a. Novacaine, a.k.a. Killa,

D-3 CHRISTOPHER DAVIS,
     a.k.a. Future, a.k.a. Gunna Traum,

D-4 DAVID ALLEN,
     a.k.a. Dirt,

            Defendants.


             Joint Report Regarding Case Status—December 2020


      On October 20, 2020, as a result of the global pandemic, the Court entered

an order adjourning trial in this matter indefinitely. As part of the Order, the parties

are to file joint periodic reports outlining the status of the case and any changes in

the circumstances that justify the indefinite continuance. For the reasons explained

below, the parties believe that the indefinite continuance remains justified.

     (1) The unprecedented and exigent circumstances created by COVID-19 and

          related coronavirus health conditions have created a health emergency
Case 2:18-cr-20085-PDB-EAS ECF No. 266, PageID.1149 Filed 01/07/21 Page 2 of 6




         throughout the United States and numerous foreign countries that has

         resulted in widespread societal disruption.

     (2) In order to slow the spread of the outbreak and lessen the load placed on

         our healthcare systems, various restrictions have been imposed on travel,

         access to public facilities, and government functions. As part of these

         efforts, on March 13, 2020, the court postponed indefinitely most in-

         court proceedings, including trials, before district judges and magistrate

         judges in the Eastern District of Michigan in all criminal (and civil) cases

         and matters. See Administrative Order 20-AO-021. This Order also

         reflected the fact that the court cannot properly secure the presence of

         sufficient jurors in the courthouse without jeopardizing the health and

         safety of the prospective jurors, as well as the health and safety of court

         personnel. That order further reflected the reality that the court staff, the

         Court Security Officers, and the Marshals Service could not operate or

         provide access to in-court proceedings without jeopardizing their health

         and safety.

     (3) On July 2, 2020, the court superseded Administrative Order 20-AO-021

         with Administrative Order 20-AO-38, which notes that “[j]ury trials

         during the pandemic present unique challenges.” The continuing need for

         the social distancing makes impracticable if not impossible activities

         necessary for the conduct of trials, such as the gathering of large jury
Case 2:18-cr-20085-PDB-EAS ECF No. 266, PageID.1150 Filed 01/07/21 Page 3 of 6




         venire pools, the voir dire process, and the seating of jurors in a jury box.

         Administrative Order 20-AO-38 also recognizes that “[c]onventional

         courtroom layouts do not allow jury trial participants to adhere to the

         necessary precautions to reduce the possibility of exposure to the

         disease.” Likewise, social distancing and the wearing of facemasks

         impose significant barriers to effective communication both before and

         during trials between defendants and defense counsel, among members of

         the prosecution team, and between attorneys and witnesses.

     (4) Administrative Order 20-AO-38 also states:

             Jury trials will not resume until the following can be accomplished:
                 • screening can be commenced on potential jurors to
                   minimize the chance of an infected individual entering
                   the courthouse;
                 • courtrooms and jury gathering spaces can be modified to
                   comply with physical distancing and safety requirements;
                   [and]
                 • prospective jurors and sworn jurors can be provided with
                   personal protective equipment (e.g., face masks, gloves,
                   possibly face shields) where necessary.

     (5) To date, these conditions have not been achieved, and it is unclear at this

         time when they will be. Thus, as of now, no criminal trials are scheduled

         to take place in the Eastern District of Michigan. As the court stated in its

         September 8, 2020, revised Administrative Order (see 20-AO-38

         (REVISED)), “[j]ury trials will commence on a date yet to be

         determined…”
Case 2:18-cr-20085-PDB-EAS ECF No. 266, PageID.1151 Filed 01/07/21 Page 4 of 6




     (6) On July 21, 2020, the court issued Administrative Order 20-AO-39,

         which explicitly found, after considering current conditions in the state of

         Michigan, that “proceeding with a jury trial at this time would be

         impossible, or result in a miscarriage of justice.”

     (7) Since this Court’s October 20, 2020 Order, the severity of the pandemic

         has increased in the community. On November 18, 2020, the Michigan

         Department of Health and Human Services (MDHHS) issued an

         epidemic order requiring more forceful mitigation techniques in an effort

         to reduce the spread of the virus. The order place particular limits

         gatherings and mandated face masks in certain circumstances. See

         Coronavirus order 11-15-2020.

     (8) On December 18, 2020, the MDHHS continued its efforts to combat

         COVID-19 again issuing a Gatherings and Face Mask Order. See

         Coronavirus Order 12-18-2020. Among other information, the order

         noted that “The State of Michigan presently has a seven-day average of

         439 cases per million people, which is nearly five times higher than the

         case rate on October 1. Test positively has increased from 3.2% in early

         October to 10.6% on December 18.” See id.

     (9) Counsel for the defense and the government continue to face an inability

         to adequately prepare for trial. Due to the severe restrictions imposed on

         movement, meetings, and travel recommended by public health officials
Case 2:18-cr-20085-PDB-EAS ECF No. 266, PageID.1152 Filed 01/07/21 Page 5 of 6




         and required under Health Orders, neither defense counsel nor counsel

         for the government are able to effectively review the discovery materials

         and prepare for trial. For example, most jail facilities have imposed

         severe restrictions on visitation and have imposed internal restrictions as

         well. As a result, there is currently little or no ability to meet personally

         with defendants to review the case. Defense counsel also have limited

         ability to access materials, visit and interview witnesses (including, if

         appropriate, expert witnesses), meet with government counsel, and

         review discovery materials in the custody of the government. Counsel for

         the government are similarly limited in their ability to meet with agents

         and witnesses, as well as to access material stored at government

         facilities. Further, counsel, U.S. Attorney’s Office personnel, and victim-

         witness specialists have been directed to telework as much as possible

         and to minimize personal contact to the greatest extent possible. Trial

         preparation necessarily involves close contact with colleagues, witnesses,

         and others.

     (10) Under the circumstances, the status of the case remains the same as it did

         in October and November: the global pandemic prevents the Court from

         safely conducting jury trials and prevents the parties from properly

         preparing for trial. For these reasons, the indefinite continuance remains

         justified.
Case 2:18-cr-20085-PDB-EAS ECF No. 266, PageID.1153 Filed 01/07/21 Page 6 of 6




Respectfully submitted,


MATTHEW SCHNEIDER
United States Attorney


s/ MARK S. BILKOVIC                      s/ A. TARE WIGOD
Assistant United States Attorney         Assistant United States Attorney
211 W. Fort St., Suite 2001              211 W. Fort St., Suite 2001
Detroit, Michigan 48226                  Detroit, Michigan 48226
Phone: (313) 226-9623                    Phone: (313) 226-9191
mark.bilkovic@usdoj.gov                  tare.wigod@usdoj.gov
P48855                                   P58479


Dated: January 7, 2021



s/with consent JEFFREY EDISON            s/with consent HAROLD GUREWITZ
Law Office of Jeffrey Lee Edison         Gurwitz & Raben PLC
500 Griswold Street, Suite 2410          333 W. Fort St., Ste 1400
Detroit, MI 48226                        Detroit, MI 48226
jelee@ix.netcom.com                      hgurewitz@grplc.com
Bar No. P25912                           Bar No. P14468
(Counsel to D-4 David Allen)             (Counsel to D-2 Michael Davis)


s/with consent JUAN A. MATEO             s/with consent JOHN MINOCK
Attorney and Counselor at Law            Attorney at Law
535 Griswold St., Suite 1000             339 E. Liberty St., Ste. 200
Detroit, MI 48226                        Ann Arbor, MI 48104
mateoja@aol.com                          jminock@cramerminock.com
Bar No. P33156                           Bar No. 24626
(Counsel to D-1 Dwight Williams)         (Counsel to D-3 Christopher Davis)


Dated: January 7, 2021
